UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1186


LOURDES IGLESIAS,

                Plaintiff - Appellant,

          v.

WAL-MART STORES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00341-MSD-FBS)


Submitted:   May 31, 2012                    Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lourdes Iglesias, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lourdes Iglesias seeks to appeal the district court’s

order dismissing, without prejudice, her civil action against

Wal-Mart      Stores,        Inc.,         and     denying      her     motion      for

reconsideration.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The orders Iglesias seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders.

Accordingly,    we    deny     leave       to    proceed   in   forma   pauperis    and

dismiss the appeal for lack of jurisdiction.                        We dispense with

oral   argument      because       the     facts    and    legal    contentions     are

adequately    presented       in     the    materials      before     the   court   and

argument would not aid the decisional process.



                                                                            DISMISSED